Citation Nr: 1437562	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  12-13 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a heart disability, claimed as hypertensive arteriosclerotic heart disease, for accrued benefits purposes.

2.  Entitlement to service connection for a lumbar spine disability, for accrued benefits purposes.

3.  Entitlement to service connection for hypertension, for accrued benefits purposes.

4.  Entitlement to service connection for tinnitus, for accrued benefits purposes.

5.  Entitlement to service connection for bilateral hearing loss, for accrued benefits purposes.

6.  Entitlement to service connection for erectile dysfunction, for accrued benefits purposes.

7.  Entitlement to service connection for otitis, for accrued benefits purposes.

8.  Entitlement to service connection for kidney enlargement, for accrued benefits purposes.  

9.  Entitlement to service connection for a disability manifested by dizziness, for accrued benefits purposes.

10.  Entitlement to a total disability rating for individual unemployability (TDIU), for accrued benefits purposes.  

11.  Entitlement to service connection for the cause of the Veteran's death.

12.  Whether the Veteran's son E.M. is a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to April 1966.  He died in October 2010.  The appellant claims as surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision issued by the RO in Manila, the Republic of the Philippines.

In February 2014, the appellant presented testimony at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records. 


FINDINGS OF FACT

1. A claim to reopen the claim for service connection heart disability, claimed as hypertensive arteriosclerotic heart disease, as well as claims for service connection for lumbar spine disability, hypertension, bilateral hearing loss, tinnitus, erectile dysfunction, otitis, disability manifested by dizziness, and kidney enlargement, and a claim for TDIU were pending at the time of the Veteran's death in October 2010.

2. The appellant filed a claim for accrued benefits within a year of the Veteran's death.

3. The RO denied a claim for service connection for a heart disability, characterized as enlargement of the heart, in an unappealed April 2002 rating decision.

4.  The evidence received since the April 2002 rating decision is not new and does not relate to an unestablished fact necessary to substantiate the claim for a heart disability.

5.  A lumbar spine disability was not manifest during service or within one year of separation from service, and is not otherwise related to service.  

6. Hypertension was not manifest during service or within one year of separation from service, and is not otherwise related to service.  

7.  Tinnitus is not shown by the record prior to the Veteran's death.

8.  Bilateral hearing loss disability is not shown by the record prior to the Veteran's death.

9.  Erectile dysfunction is not shown by the record prior to the Veteran's death.

10.  Otitis is not shown by the record prior to the Veteran's death.

11.  A disability manifested by kidney enlargement is not shown by the record prior to the Veteran's death.

12.  A disability manifested by dizziness is not shown by the record prior to the Veteran's death.

13.  At the time of the Veteran's death, a service-connected disability was not shown to have precluded the Veteran from securing and following substantially gainful employment consistent with his work and education background

14. The Veteran died in October 2010.  The death certificate lists the immediate cause of death as cardiopulmonary arrest and fatal arrhythmia with an antecedent cause of electrolyte imbalance, cardiac arrhythmia and upper gastrointestinal problems secondary to bleeding peptic ulcer disease, acute kidney failure, and pulmonary tuberculosis with hyponatremia. 

15.  The Veteran was not service connected for any disability at the time of death.

16.  A disability of service origin was not a principal or contributory cause of his death. 

17.  A cardiovascular-renal disease was not manifest during service or within one year of separation, and is not attributable to service.    

18.  At the time of his 18th birthday, E. M. had cognitive and psychiatric defects rendering him permanently incapable of self-support.


CONCLUSIONS OF LAW

1. The April 2002 decision denying service connection for a heart disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013), § 20.1103 (2013).

2.  The evidence received subsequent to the April 2002 rating decision is not new and material, and the claim for service connection for a heart disability for accrued benefits purposes is not reopened.  38 U.S.C.A. § 5108, 5121 (West 2002); 38 C.F.R. § 3.156, 3.1000 (2013).

3.  The criteria for service connection for a lumbar spine disability for accrued benefits purposes are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2012).

4.  The criteria for service connection for tinnitus for accrued benefits purposes are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2013).

5.  The criteria for service connection for bilateral hearing loss for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 3.1000 (2013).

6.  The criteria for service connection for erectile dysfunction for accrued benefits purposes are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2013).

7.  The criteria for service connection for otitis for accrued benefits purposes are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2013).

8.  The criteria for service connection for kidney enlargement for accrued benefits purposes are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2013).

10.  The criteria for service connection for a disability manifested by dizziness for accrued benefits purposes are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2013).

11.  The criteria for entitlement to a TDIU for accrued benefits purposes are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.1000, 4.16, 4.19 (2013).

12.  A disability incurred in or aggravated by active service did not cause or contribute substantially to the cause of death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2013).

13.  The criteria for recognition of E.M. as a "child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of eighteen have been met.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the Board's decision recognizing of E.M. as a "child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of eighteen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With respect to the remaining claims, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In an October 2010 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate the claims for purposes of accrued benefits and advised the appellant what information and evidence was needed to substantiate her claim for DIC benefits pursuant to Hupp.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's status as a veteran was substantiated during his lifetime. The appellant was notified of all other elements of the required notice, including the disability rating and effective date elements of her accrued benefits claims, in the October 2010 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  As discussed below, accrued benefits claims must be adjudicated based on the evidence of record, either physically or constructively, at time of death.  See Ralston v. West, 13 Vet. App. 108, 113 (1999).  In this case, VA obtained the Veteran's service treatment records, and all of the identified post-service private and VA treatment records.  

The Board finds that the duty to assist does not require that a VA medical opinion be obtained with respect to the appellant's claim for cause of death benefits.  This is so because no reasonable possibility exists that a medical opinion would aid in substantiating her claim: the record contains no lay allegation or medical evidence that the cardiopulmonary arrest and antecedent causes which caused the Veteran's death were related to service, or that any service-connected disability caused or contributed to the Veteran's death.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A(a) does not require the VA to assist a claimant in obtaining a medical opinion in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim).  

The appellant was also afforded an opportunity to present testimony at a hearing before the Board in March 2013.  During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, discussed the relevant criteria, and addressed whether there was outstanding evidence.  The actions of the Veterans Law Judge supplement VCAA and comply with any duty that may be owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for accrued benefits and entitlement to service connection for the cause of the Veteran's death are thus ready to be considered on the merits.

II.  Accrued Benefits Claims

A proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits. See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran filed claims for service connection for a heart disability, hypertension, bilateral hearing loss, tinnitus, a lumbar spine disability, erectile dysfunction, kidney enlargement, and a disability manifested by dizziness, as well as a claim for TDIU, in October 2008 and a January 2009.   The RO issued a decision in July 2009 denying all of the Veteran's claims.  The Veteran submitted a notice of disagreement in September 2009.  In a January 2010 statement of the case, the RO continued the denial of all claims.  The Veteran submitted a VA Form 9, Substantive Appeal to the Board in February 2010.  The Veteran died in October 2010, prior to promulgation of a decision in the appeal.  The appellant subsequently filed claim for accrued benefits in October 2010, well within a year of the Veteran's death.  Consequently, the appellant has met the threshold requirements of the claim for purposes of accrued benefits and the Board will address the claim on merits. As noted above, the Board can only consider evidence in the claims file or constructively in VA's possession at the time of death. See Ralston, 13 Vet. App. at 113.
A.  Application to Reopen

The Veteran's claim for service connection for a heart disability, characterized as enlargement of the heart, was initially denied in a March 2000 rating decision.  In that decision, the RO noted that there was no evidence of enlargement of the heart during service or during the initial post service year, or evidence that the claimed condition was related to service.  The RO noted that the claim was not "well-grounded" because there was no record of treatment for a heart condition in service or within the first year after discharge from service.

In April 2002 the RO issued another rating decision continuing denial of the claim after issuance of a VCAA letter, noting that while the concept of a "well-grounded claim" had been eliminated, service connection was still not warranted because there was no evidence of a heart condition in service or within one year of service, or evidence otherwise linking a heart condition to service.

The evidence of record at the time of the April 2002 rating decision included the Veteran's service treatment records, which noted no complaint, finding, or diagnosis with respect to the claimed heart disability. A chest x-ray on March 1966 discharge examination reflected a prominent aortic knob, but was otherwise within normal limits.  The separation examination otherwise yielded normal findings, and blood pressure was 128/72. A post-service June 1968 report from the U.S. Naval Station at Mayport, Florida reflects that the Veteran complained of weakness and dizziness.   A diagnosis of hypertension of unknown etiology was indicated, and a chest x-ray reflected revealed enlargement of the heart.  His blood pressure was 148/110 at the time, and an EKG was within normal limits.  Also of record was an August 1971 report reflecting continued report of dizziness and weakness.  It was noted that the Veteran was taking medication for blood pressure.  At that time, an EKG was suggestive of mild left ventricular hypertrophy.

The Veteran was notified of the April 2002 rating decision and of his appellate rights in May 2002 letter. The Veteran did not appeal that decision, and did not submit additional evidence within one year. That decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

 The Veteran requested that VA reopen the previously denied claim of service connection in October 2008.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

 The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, however, the only evidence submitted since the final prior denial, and prior to the Veteran's death in October 2010, consists of the Veteran's claim for service connection for heart disability, characterized as hypertensive arteriosclerotic heart disease. The Veteran did not submit any other medical or lay evidence with respect to his claim.

In sum, the evidence submitted requesting service connection for a heart disability is cumulative rather than new and material, given that the Veteran made a similar request for service connection for a heart disability and such contentions were addressed at the time of the April 2002 prior final denial.  Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen the claim.   

B.  Service Connection Claims

Prior to his death, the Veteran claimed service connection for lumbar spine disability, hypertension, tinnitus, bilateral hearing loss, erectile dysfunction, otitis, a disability manifested by dizziness, and kidney enlargement, contending that these disabilities had their onset in or were otherwise related to service.

As an initial matter, the Board notes that the Veteran did not claim, and the evidence does not reflect, that his disabilities were the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes cardiovascular-renal disease, and other organic disease of the nervous system, to include hearing loss.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease and other organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed heart disability, bilateral hearing loss, tinnitus, erectile dysfunction, otitis, kidney enlargement, and disability manifested by dizziness.
A chest x-ray on March 1966 discharge examination reflected a prominent aortic knob, but was otherwise within normal limits.  The separation examination otherwise yielded normal findings, and blood pressure was 128/72.

A post-service June 1968 report from the U.S. Naval Station at Mayport, Florida reflects that the Veteran complained of weakness and dizziness.   A diagnosis of hypertension of unknown etiology was indicated, and a chest x-ray reflected enlargement of the heart.  His blood pressure was 148/110 at the time.  In 1971, it was noted that the Veteran was taking medication for blood pressure.  At that time, and EKG was suggestive of mild left ventricular hypertrophy.

In November 1973, the Veteran complained of occipital headaches and neck stiffness.  An impression of probable early arthritis was indicated.

A November 2008 private x-ray of the lumbar spine revealed degenerative osteoarthritic changes in the spurs of the bodies of L1 to L5.  The vertebral body heights and disc spaces were preserved.

These are the only treatment records associated with the claims file at the time of the Veteran's death in October 2010.  

Hence, there was no probative evidence of tinnitus, bilateral hearing loss disability, erectile dysfunction, otitis, kidney enlargement, or a disability manifested by dizziness prior to the Veteran's death. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Accordingly, where, as here, competent medical evidence indicates that the Veteran did not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has also considered the Veteran's statements, by virtue of his claims for service connection, that he had tinnitus, bilateral hearing loss, erectile dysfunction, otitis, kidney enlargement, and a disability manifested by dizziness that were related to his military service. 

As a lay person, the Veteran was competent to report on that which he has personal knowledge. See Layno v. v. Brown, 6 Vet. App. 465, 469-70 (1994) (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge.")  However, the record is devoid of any evidence showing a current disability at the time, and he had not provided any lay evidence that would suggest the existence of a current disability.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for tinnitus, bilateral hearing loss, erectile dysfunction, otitis, kidney enlargement, or disability manifested by dizziness for accrued benefits purposes, as none of these disabilities is shown by the record during the pendency of his claim, prior to his death.

As regards the claims for service connection for hypertension and lumbar spine disability, the Board notes that the record reflects a report of enlargement of the heart and hypertension in 1968, and treatment for hypertension with medication in 1971, as well as an indication of arthritis as early as 1973, with documented degenerative osteoarthritic changes in November 2008.

However, there is no evidence that the Veteran's hypertension or arthritis of the lumbar spine was incurred in service or is otherwise related to service.  The service treatment records are silent for hypertension or lumbar spine-related complaints or diagnoses.  In fact, the heart, vascular, and musculoskeletal systems were normal at separation, and blood pressure 128/72.   The 1966 finding of a prominent aortic knob was not determined to be of significance.

While there is documentation of diagnosis of hypertension in 1968 and some indication of heart disease, as well as a notation of early arthritis as early as 1973, the evidence of record at the time of the Veteran's death does not support a finding that a cardiovascular disease, to include hypertension, or arthritis were manifest to a compensable degree within one year of discharge from service in 1966.

Moreover, none of the medical records associated with the claims file prior to the Veteran's death indicated a relationship between the Veteran's hypertension, heart disease, or arthritis of the lumbar spine and service.  

Though he noted that there was now "continuity and chronicity of [his] service-connected disease," he did not make any specific allegations as to continuity of symptomatology for either of these claimed disabilities and such is not shown by the evidence of record.  Clearly, characteristic manifestations sufficient to identify the disease entity in service or within one year following discharge have not been shown.  Similarly, claims "chronic" disease processes were not "noted" during service.

Moreover, the Veteran did not advanced any specific argument as to why he believes that this his hypertension and lumbar spine arthritis were related to service.

Based upon the cumulative record, we conclude that hypertension and arthritis of the lumbar spine were first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Accordingly, on this record, the claims for service connection for heart hypertension and lumbar spine disability, for accrued benefits purposes must also be denied.  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, service-connection was not in affect for any disability at the time of the Veteran's death. The Board emphasizes that Congress has specifically limited entitlement to a TDIU to cases where it has been determined that the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Thus, where, as here, there is no service connected disability upon which a TDIU can be predicated, there can be no valid claim of entitlement to a TDIU rating. The preponderance of the evidence is against the claim for TDIU for accrued benefits purposes.

III.  Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5.

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Veteran's death certificate lists the primary cause of death as cardiopulmonary arrest and fatal arrhythmia with an antecedent cause of electrolyte imbalance, cardiac arrhythmia and upper gastrointestinal problems secondary to bleeding peptic ulcer disease, acute kidney failure, and pulmonary tuberculosis with hyponatremia.  

In this case, as noted above, service connection was not in effect for any disability prior to the Veteran's death.

Medical records leading up to the Veteran's death reflect that he was seen for epigastric pain in July 2010.  An abdominal ultrasound revealed multiple cholecystolithiasis and urinary bladder lithiasis.  A chest x-ray revealed infiltrates, perihilar endobronchitis, pleural plaques, upper limit -sized heart, and an atherosclerotic aorta.  

In October 2010, the Veteran was seen with a chief complaint of right upper quadrant pain, dyspnea, and hypertension.  

As to the causes of death listed on his death certificate, cardiopulmonary arrest and fatal arrhythmia due to electrolyte imbalance, cardiac arrhythmia and upper gastrointestinal problems secondary to bleeding peptic ulcer disease, acute kidney failure, and pulmonary tuberculosis with hyponatremia, here there is no probative evidence of a nexus between cardiopulmonary arrest, heart disease, kidney failure, pulmonary tuberculosis, and gastrointestinal disorder and the Veteran's service.  That is, service connection is not warranted for the cause of death listed on the Veteran's death certificate.

Specifically, the service treatment records are silent as to any complaints, treatment, or diagnosis of heart disease, kidney disease, gastrointestinal disorder, or pulmonary tuberculosis.  Rather, the heart, lungs, chest, vascular system, abdomen and viscera were normal at separation.  Similarly, the chest X-ray was normal other than the prominent aortic knob.  Such "chronic" diseases were not "noted" during service.  See 38 C.F.R. § 3.303(b).  Post-service, as discussed above, there is no indication of cardiovascular-renal disease, ulcer disease or a kidney disorder within one year of discharge from service.  There is no proof of tuberculosis within three years of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  See, Walker, 708 F.3d at 1336-40.  Moreover, there also is no probative evidence (no nexus evidence) linking the Veteran's cause of death with his active service.  Holton, 557 F.3d at 1366.  

With regard to lay evidence, in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).  However, the appellant has not offered any specific contention as to why she believes that the Veteran's cause of death is related to service, and thus no there is probative lay evidence on this issue in the present case.  In any event, any such allegation would be clearly outweighed by the evidence of record discussed above.  

The Board has also considered the contention that service connection for the cause of the Veteran's death may be warranted on a presumptive basis due to his exposure to Agent Orange while serving in Vietnam.  However, such statements are inconsistent with the service records demonstrating that he did not serve in Vietnam. The service records are more probative and credible than the appellant's unsubstantiated claims. There is no indication that he was otherwise exposed to Agent Orange in service.  As such, service connection for the cause of the Veteran's death on this basis is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for the cause of the Veteran's death. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  

IV.  Helpless Child

The appellant contends that the Veteran's son, E.M. is entitled to recognition as a helpless child of the Veteran.  

In order to establish such entitlement, it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of his 18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects - rating criteria applicable to disabled Veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  A 'child' for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

Facts for consideration under 38 C.F.R. § 3.356  are: 

(1) The fact that the 'child' is earning his or her own support is prima facie evidence that he is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his own efforts is provided with sufficient income for his reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The Court has held that the "focus of analysis must be on the claimant's condition at the time of his 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes of establishing helpless child status, if the child is shown to be capable of self-support at eighteen, VA is required to proceed no further.  However, if a finding is made that the child was permanently incapable of self-support as of his 18th birthday, then, regardless of that finding, evidence of the child's continued incapacity is needed.     

The record reflects that E.M. was born in April 1989, and therefore his 18th birthday was therefore in April 2007.

An October 2002 occupational therapy report from St. Luke's Medical Center indicates that E.M. had recently graduated from elementary school, though he showed poor academic performance.  His parents had decided to stop his education since he was having a difficult time.  A motor skills examination yielded normal findings with respect to coordination and dexterity.  Cognitively, he was unable to tell time accurately, though he could read the hour hand for an approximate time of day.  Selective attention, alternating attention, and divided attention were noted to be poor.  He demonstrated difficulty with planning and organization and problem solving.  He had difficulty with mathematical processes such as adding and subtracting money, was unable to read consonant-vowel-consonant words and was unable to spell.  He was noted to be independent in activities of daily living, though he needed assistance for social condition tasks involving problem solving and memory.  In addition, the examiner noted that while E.M. could bathe independently, he needed assistance in heating the water and preparing needed material.  With respect to feeding, he could only use a spoon and had to cut solid foods with his hands.  

E.M. also underwent psychometric evaluation in October 2002.  It was noted that his cognitive deficiencies became evident in the first grade when he failed that year.  It was recommended that he attend a special school, but do to unavailability of such a school, he was transferred to a public school where he also did not perform well but was passed due to financial donations his parents made to the school.  He was unable to read, and while he could write, his handwriting tended to be illegible.  He could manage to do simple tasks for himself such as feeding and bathing, but some support was necessary.  

His mother described him as cheerful, but he often threw tantrums when angry.  She noted that he could not be left unsupervised because he was not able to control himself.  She noted an occasion where he got a knife in the middle of fighting with his sister.

The examiner noted that, with respect to behavioral observations, E.M. had a tendency of presenting a better image of himself by claiming skills and knowledge that he did not possess.  He noted that he did homework and used a computer, though he was not currently enrolled and did not know how to use a computer.  He had considerable difficulty in comprehending instructions and the actual items, particularly in the verbal subsets.  He required repeated instructions, elaboration, and prodding.  

Test results demonstrated that E.M. was intellectually deficient in verbal comprehension, perceptual organization, and freedom from distractibility.  

It was recommended that he be assigned a special tutor to assist him for 2 hours a day at least 3 days per week, and that he attend a special education school so that he could socialize with others outside his own family.

A September 2009 certification from the Olongapo City National High School reflects that E.M. was enrolled as a fourth year student was a member of the 2010 graduating class under the basic education curriculum.

A clinical summary report from the Mt. Carmel Medical Clinic notes that the E.M. was diagnosed with mental retardation by a psychiatrist in 2004 and had episodes of suicidal behavior.  He had also been diagnosed with irritable bowel syndrome.  

A June 2012 VA mental disorders disability benefits questionnaire reflects that, after interview of E.M., the examiner diagnosed dysthymia and mild intellectual disabilities, which he found were not severe enough to interfere with intellectual or social functioning.  

A VA psychological consultation report reflects that E.M. reported that he graduated high school in 2010 in the "star section" though he did not know why he was in that section considering that he had failed his third year.  He reported that he suspected that his teachers just showed mercy on him so that he could pass and graduate.  He was administered an intellectual functioning test, which indicated that he scored extremely low, falling in the mild mental retardation level.  Impairment was noted in all areas of his cognitive faculty. The examiner observed that E.M. had poor self-concept, feelings of inferiority, and an emotionally unstable personality.  He also manifested poor judgment and poor reality ties.  

In an addendum opinion, the examiner noted that the Veteran's surviving son, E.M. less likely than not was mentally retarded prior to attaining age 18.  In so finding, the examiner noted that E.M. had dysthymia, possible due to his sexual orientation, thus compromising his intellectual capabilities, thus the results of the VA psychologist examination yielded only mild intellectual disabilities.  Furthermore, his history indicated that he was capable of learning and attained adequate favorable ratings for him to go to school and graduate in 2010.  

During the appellant's hearing, she testified that her son was not working and was incapable of working any job.

In this case the Board finds that the evidence is equipoise as to whether the Veteran's son E. M. had severe mental disabilities, permanent in nature, prior to the age of 18.  While, as pointed out by the VA examiner, E.M. was able to complete his schooling, the other evidence of record suggests that his has very low intellectual and cognitive functioning that placed him in the classification of mild mental retardation and that he was only able to complete schooling with significant support.   These records establish such deficiencies prior to E.M. turning age 18 in 2007.  Resolving all reasonable doubt in the appellant's favor, the evidence shows E.M. to have become permanently incapable of self-support before the age of 18.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.


ORDER

The application to reopen a claim for service connection for a heart disability, claimed as hypertensive arteriosclerotic heart disease, for accrued benefits purposes, is denied.

Service for a lumbar spine disability, for accrued benefits purposes, is denied.

Service connection for hypertension, for accrued benefits purposes, is denied.

Service connection for tinnitus, for accrued benefits purposes, is denied.

Service connection for bilateral hearing loss, for accrued benefits purposes, is denied.

Service connection for erectile dysfunction, for accrued benefits purposes, is denied.

Service connection for otitis, for accrued benefits purposes, is denied.

Service connection for kidney enlargement, for accrued benefits purposes, is denied.  

Service connection for a disability manifested by dizziness, for accrued benefits purposes, is denied.

A TDIU, for accrued benefits purposes, is denied.  

Service connection for the cause of the Veteran's death is denied.

Entitlement to VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 for E.M. is granted, subject to the controlling regulations applicable to payment of monetary benefit.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


